The opinion of the Court was drawn up by
Hathaway, J.
From all the facts found and presented in the report of the referee, the conclusion of the Court is that John S. Abbott’s re-conveyance to the defendant of the equity of redemption, October 10, 1842, and his discharge of the defendant, of the same date, from any further liability upon the judgment, “in consideration for which discharge, said Lord paid said Abbott the money and interest which Abbott paid for said equity, and a very few, say five dollars more,” are competent evidence of a full and final settlement of the whole matter, which cannot be safely disturbed after so long *615a time, and that judgment must be rendered for the defendant for his costs, according to the alternative report of the referee.
Tenney, C. J., Appleton, May, and Goodenow, J. J., concurred.